DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Allowable Subject Matter
In response to applicant’s remarks filed 11/29/2022, see second paragraph of page 9 of applicant’s response, it is noted that while applicant has submitted newly filed claim 16 which incorporates the allowable limitations of claim 10 with the limitations of the base claim 1, the limitations of base claim 1 applicant has included in claim 16 include amended limitation limitations which have introduced clarity issues into the claim. Accordingly, claim 1 in addition to newly filed claim 16 have been rejected under 35 USC 112(b).
Comments on statement of reasons for allowance
Applicant's remarks filed 11/29/2022 have been fully considered but they are moot in light of the newly provided statement of reasons for allowance provided below.
Drawings
	In light of applicant’s amendments to the specification filed 11/29/2022, the drawing objections have been rendered mute and have been withdrawn.
Specification
In light of applicant’s amendments to the specification filed 11/29/2022, the specification objection has been rendered mute and has been withdrawn.
Rejections under 35 USC 112(b)
In light of applicant’s claim amendments filed 11/29/2022, the specific rejections of claims eight and 15 have been rendered mute and have been withdrawn.

However, while applicant states that the rejections of the claims rejected under this statute have been rendered moot in view of applicant’s revisions to the claims, it is noted that applicant’s revisions did not address all of the limitations outlined in the rejections for claims 12 and 13. Claim 14 is rejected due to its dependency on rejected claim 12.
Further, applicant’s amendments filed for the claims have introduced clarity issues and therefore, have brought on new rejections under 35 USC 112(b). See below.
Rejections under 35 USC 103
Applicant’s arguments, see the first, third, and final paragraphs of page 12 through of page 13 of the response filed 11/29/2022, with respect to rejection of claim one have been fully considered and are persuasive.  The prior art rejections of claims 1 through 15 have been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation in line 8 recites “an amplifier for receiving a signal from an ultrasound transducer element of the plurality of ultrasound transducer elements” should be amended to “an amplifier configured to receive .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  reciting the acronym “ADC”. Applicant should amend the claim to recite the full-term followed by the acronym in parentheses or applicant should amend claim 1, on which claim 20 is dependent to recite the “an analog to digital converter (ADC)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the phrases “a switch arrangement at an output of the amplifier for generating an intermediate two-terminal output from the amplifier”, “a time gain compensation circuit for performing time gain compensation of the intermediate two-terminal output”, “an analog to digital converter at an output of the time gain compensation circuit for digitizing the intermediate two-terminal output to provide a digital signal”, and “an inverter at an output of the analog to digital converter for selectively inverting the digital signal” in lines 10-18, which render the claim indefinite because:
it is unclear what the applicant meant by reciting that the switch arrangement as being “for” the function of “generating an intermediate two-terminal output…”, it is unclear what the applicant meant by reciting that the time gain compensation circuit as being “for” the function of “performing time gain compensation…”, it is unclear what the applicant meant by reciting that the analog to digital converter as being “for” the function of “digitizing the intermediate two-terminal output…”, and it is unclear what the applicant meant by reciting the inverter as being “for” the function of “selectively inverting the digital signal”.
For example, it is unclear if applicant meant to recite “a switch arrangement…configured to generate an intermediate two-terminal output…directly and selectively with inversion”, “a time gain compensation circuit…configured to generate an intermediate two-terminal output…”, “an analog to digital converter…configured to digitize the intermediate two-terminal output…”, and “an inverter…configured to selectively invert the digital signal”.
Claim 16 is also rejected for reciting the same and or similar limitations outlined in the above rejection of claim 1.
Claims 2- 10 and 17-19 are also rejected due to their dependency from either parent claim 1 or parent claim 16 in light of the above rejection of claims 1 and 16.
Claim 2 now recites “a controller for controlling the ultrasound transducer elements to emit the ultrasound pulses, for controlling the switch arrangement to selectively invert the intermediate two- terminal output from the amplifier, and for controlling the inverter to selectively invert the digital signal synchronously with the switch arrangement” in lines 2-4, which renders the claim indefinite because it is unclear what the applicant meant by reciting controller as being “for” the function of “controlling the ultrasound transducer elements to emit…”, being “for” the function of “controlling the switch arrangement to selectively…”, and being “for” the function of “controlling the inverter to selectively invert the digital signal synchronously with the switch arrangement” and it is unclear if applicant meant for the controller only be capable of performing the claimed control functions or if applicant meant the controller is configured to perform the controlling of the accompanying functional limitations so that the functional limitations are recited as actively being executed/performed under the control of the controller. 
For example, it is unclear if applicant meant to recite “a controller configured to control the ultrasound transducer elements to emit…”, the controller is also “configured to control the switch arrangement to selectively…”, the controller is further “configured to control the inverter to selectively invert the digital signal synchronously with the switch arrangement”.
Claim 17 is also rejected for reciting the same and or similar limitations outlined in the above rejection of claim 2.
Claims 3-7 and 18-19 are also rejected due to their dependency from either parent claim 17 or parent claim 2 in light of the above rejection of claims 2 and 17.
Claim 9 now recites “a differential output” in line 2, which renders the claim indefinite because it is unclear if the differential output of the amplifier recited in claim 9 is meant to refer to the intermediate two-terminal output of the amplifier recited in claim 1, on which claim 9 is dependent.
Claim 11 now recites “amplifying the respective signal”, “generating intermediate two-terminal output from the amplified signal, selectively directly and with inversion”, and “selectively performing inversion of the digital signal using an inverter synchronously with the inversion used to generate the intermediate two-terminal output” in lines 4-6 and 10-12, which renders the claim indefinite because unclear if the respective signal which is amplified is meant to refer to one of the signals received from the plurality of ultrasound transducer elements of the ultrasound probe or if applicant meant to recite amplifying a signal received from each respective ultrasound transducer element of the plurality of ultrasound transducer elements.
It is also unclear what applicant meant when reciting that generation process for the intermediate two-terminal output from the amplified signal as being “selectively directly and with inversion” or if the “selectively directly and with inversion” portion of the limitation contains a typographical error in the applicant meant to instead recite “selectively and directly selectively with inversion”. 
Similarly, it is unclear if applicant meant to recite that the function of “selectively performing inversion of the digital signal using an inverter synchronously with inversion used to generate the intermediate two-terminal output” is to be interpreted as the inverter configured to perform the inversion of the digital signal and that the inversion process performed by the inverter is selectively performed to be synchrony/synchronized with the performing of the previously recited inversion process used to generate the intermediate two-terminal output. It is also unclear what structure performs the inversion process which generates the intermediate two-terminal output and how the structure is synchronized with the inverter.
12-15 are also rejected due to their dependency from claim 11 in light of the above rejection of claim 11.
Claim 12 now recites “controlling the ultrasound transducer elements” and “received reflected ultrasound pulses” in lines 2-3, which renders the claim indefinite because it is the ultrasound transducer elements which are controlled as recited in claim 12 include all the plurality of ultrasound transducer elements of the ultrasound probe recited in claim 11, on which claim 12 is dependent, or only a portion or subset of the plurality of ultrasound transducer elements of the ultrasound probe recited in claim 11.
Further, it is unclear if the “received reflected ultrasound pulses” refer to the signals which are received from the plurality of ultrasound transducer elements of an ultrasound probe recited in claim 11, on which claim 12 is dependent or if the “received reflected ultrasound pulses” are different from the signals received that are recited in claim 11. 
Claims 13-14 are also rejected due to its dependency on claim 12 in light of the above rejection of claim 12.
Applicant overcome the above rejection of claim 12 by amending claim 12 to recite: “controlling the plurality of ultrasound transducer elements to emit ultrasound pulses, receive reflected ultrasound pulses, and processthe received reflected ultrasound pulses”; or recite:
“controlling a subset of ultrasound transducer elements of the plurality of ultrasound transducer elements to emit ultrasound pulses, receive reflected ultrasound pulses, and processthe received reflected ultrasound pulses”.
Claim 13 recites “received reflected ultrasound pulses” and “successive first and second cycles” in lines 1-2, which renders the claim indefinite because it is unclear if the “received reflected ultrasound pulses” refer to the signals received from the array of ultrasound transducer elements recited in claim 11, on which claim 13 is dependent via the chain of dependency though claim 12, or if the “received reflected ultrasound pulses” are different from the signals received as recited in claim 11. 
Further, it is unclear if the first and second cycles recited in claim 13 as being “successive” refer to the same first cycle and the second cycle recited in claim 12, on which claim 13 is dependent, as claim 12 does not recite that the first cycle and the second cycle are occurring in succession nor are being performed successively. If applicant did intend to refer to the first cycle and the second cycle recited in claim 12, applicant should amend claim 13 to recite: “further comprising: wherein, the first cycle and the second cycle are successive cycles, combining the received reflected ultrasound pulses for the successive first and second cycles.”
Allowable Subject Matter
Claims 1, 11, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 12-15, 17-19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Min discloses wherein the switch arrangement comprises four switches (see FIG. 4, transducers 120-1 through 120-n, each having at least two switches), Min is silent on the switch arrangement being located at an output of the amplifier and the time gain compensation circuit which inputs the output of the switch arrangement in order to perform time gain compensation on the output of the switch arrangement. And the inverter selectively inverting the analog-to-digital converted digital signal.
Regarding claim 11, Min in combination with Oswal are silent on using an inverter to selectively perform inversion of the digital signal to be synchronized with the inversion process which is used to generate the intermediate two-terminal output.
Regarding claim 16, Min discloses wherein the switch arrangement comprises four switches (see FIG. 4, transducers 120-1 through 120-n, each having at least two switches), but is silent on the a first switch between a first amplifier output and a first time gain compensation circuit input, a second switch between a first amplifier output and a second time gain compensation circuit input, a third switch between a second amplifier output and the first time gain compensation circuit input and a fourth switch between the second amplifier output and the second time gain compensation circuit input. And the inverter selectively inverting the analog-to-digital converted digital signal.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793